Exhibit 10.5
EMPLOYMENT AGREEMENT
P R E A M B L E
This Employment Agreement defines the essential terms and conditions of our
employment relationship
with you. The subjects covered in this Agreement are vitally important to you
and to the Company.
Thus, you should read the document carefully and ask any questions before
signing the Agreement.
Given the importance of these matters to you and the Company, you are required
to sign the
Agreement as a condition of employment.
This EMPLOYMENT AGREEMENT, dated and effective this 3rd day of May 2010 is
entered into by and between Hill-Rom Holdings, Inc. (“Company”) and Alejandro
Infante-Saracho (“Employee”).
W I T N E S S E T H:
WHEREAS, the Company and its affiliated entities are engaged in the healthcare
industry throughout the United States and abroad including, but not limited to,
the design, manufacture, sale, service and rental of hospital beds and
stretchers, hospital furniture, medical-related architectural products,
specialty sleep surfaces (including therapeutic surfaces), air clearing devices,
biomedical and asset management services, as well as other medical-related
accessories, devices, products and services;
WHEREAS, the Company is willing to employ Employee in an executive or managerial
position and Employee desires to be employed by the Company in such capacity
based upon the terms and conditions set forth in this Agreement;
WHEREAS, in the course of the employment contemplated under this Agreement and
as a continuation of Employee’s past employment with the Company, if applicable,
it will be necessary for Employee to acquire and maintain knowledge of certain
trade secrets and other confidential and proprietary information regarding the
Company as well as any of its parent, subsidiary and/or affiliated entities
(hereinafter jointly referred to as the “Companies”); and
WHEREAS, the Company and Employee (collectively referred to as the “Parties”)
acknowledge and agree that the execution of this Agreement is necessary to
memorialize the terms and conditions of their employment relationship as well as
safeguard against the unauthorized disclosure or use of the Company’s
confidential information and to otherwise preserve the goodwill and ongoing
business value of the Company;
NOW THEREFORE, in consideration of Employee’s employment, the Company’s
willingness to disclose certain confidential and proprietary information to
Employee and the mutual covenants contained herein as well as other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree as follows:

 

 



--------------------------------------------------------------------------------



 



1.   Employment.  As of the effective date of this Agreement, the Company agrees
to employ Employee and Employee agrees to serve as President, International.
Employee agrees to perform all duties and responsibilities traditionally
assigned to, or falling within the normal responsibilities of, an individual
employed in the above-referenced position. Employee also agrees to perform any
and all additional duties or responsibilities as may be assigned by the Company
in its sole discretion. The Parties acknowledge that both this title and the
underlying duties may change.

2.   Best Efforts and Duty of Loyalty.  During the term of employment with the
Company, Employee covenants and agrees to exercise reasonable efforts to perform
all assigned duties in a diligent and professional manner and in the best
interest of the Company. Employee agrees to devote Employee’s full working time,
attention, talents, skills and best efforts to further the Company’s business
and agrees not to take any action, or make any omission, that deprives the
Company of any business opportunities or otherwise act in a manner that
conflicts with the best interest of the Company or is otherwise detrimental to
its business. Employee agrees not to engage in any outside business activity,
whether or not pursued for gain, profit or other pecuniary advantage, without
the express written consent of the Company. Employee shall act at all times in
accordance with the Company’s Code of Ethical Business Conducts, and all other
applicable policies which may exist or be adopted by the Company from time to
time.

3.   At-Will Employment.  Subject to the terms and conditions set forth below,
Employee specifically acknowledges and accepts such employment on an “at-will”
basis and agrees that both Employee and the Company retain the right to
terminate this relationship at any time, with or without cause, for any reason
not prohibited by applicable law upon notice as required by this Agreement.
Employee acknowledges that nothing in this Agreement is intended to create, nor
should be interpreted to create, an employment contract for any specified length
of time between the Company and Employee.

4.   Compensation.  For all services rendered by Employee on behalf of, or at
the request of, the Company, Employee shall be paid as follows:

  (a)   A base salary at the bi-weekly rate of Thirteen Thousand Four Hundred
Sixty One Dollars and Fifty Four Cents ($13,461.54), less usual and ordinary
deductions;

  (b)   Incentive compensation, payable solely at the discretion of the Company,
pursuant to the Company’s existing Incentive Compensation Program or any other
program as the Company may establish in its sole discretion; and

  (c)   Such additional compensation, benefits and perquisites as the Company
may deem appropriate

5.   Changes to Compensation. Notwithstanding anything contained herein to the
contrary, Employee acknowledges that the Company specifically reserves the right
to make changes to Employee’s compensation in its sole discretion including, but
not limited to, modifying or eliminating a compensation component. The Parties
agree that such changes shall be deemed effective immediately and a modification
of this Agreement unless, within seven (7) days

 

2



--------------------------------------------------------------------------------



 



after receiving notice of such change, Employee exercises Employee’s right to
terminate this Agreement without cause or for “Good Reason” as provided below in
Paragraph No. 11. The Parties anticipate that Employee’s compensation structure
will be reviewed on an annual basis but acknowledge that the Company shall have
no obligation to do so.

6.   Direct Deposit.  As a condition of employment, and within thirty (30) days
of the effective date of this Agreement, Employee agrees to make all necessary
arrangements to have all sums paid pursuant to this Agreement direct deposited
into one or more bank accounts as designated by Employee.

7.   Warranties and Indemnification.  Employee warrants that Employee is not a
party to any contract, restrictive covenant, or other agreement purporting to
limit or otherwise adversely affecting Employee’s ability to secure employment
with any third party. Alternatively, should any such agreement exist, Employee
warrants that the contemplated services to be performed hereunder will not
violate the terms and conditions of any such agreement. In either event,
Employee agrees to fully indemnify and hold the Company harmless from any and
all claims arising from, or involving the enforcement of, any such restrictive
covenants or other agreements.

8.   Restricted Duties.  Employee agrees not to disclose, or use for the benefit
of the Company, any confidential or proprietary information belonging to any
predecessor employer(s) that otherwise has not been made public and further
acknowledges that the Company has specifically instructed Employee not to
disclose or use such confidential or proprietary information. Based on
Employee’s understanding of the anticipated duties and responsibilities
hereunder, Employee acknowledges that such duties and responsibilities will not
compel the disclosure or use of any such confidential and proprietary
information.

9.   Termination Without Cause.  The Parties agree that either party may
terminate this employment relationship at any time, without cause, upon sixty
(60) days’ advance written notice or, if terminated by the Company, pay in lieu
of notice (hereinafter referred to as “notice pay”). In such event, Employee
shall only be entitled to such compensation, benefits and perquisites that have
been paid or fully accrued as of the effective date of Employee’s separation and
as otherwise explicitly set forth in this Agreement. However, in no event shall
Employee be entitled to notice pay if Employee is eligible for and accepts
severance payments pursuant to the provisions of Paragraphs 16 and 17, below.

10.   Termination With Cause.  Employee’s employment may be terminated by the
Company at any time “for cause” without notice or prior warning. For purposes of
this Agreement, “cause” shall mean the Company’s good faith determination that
Employee has:

  (a)   Acted with gross neglect or willful misconduct in the discharge of his
duties and responsibilities or refused to follow or comply with the lawful
direction of the Board of Directors of the Company or the terms and conditions
of this Agreement providing such refusal is not based primarily on Employee’s
good faith compliance with applicable legal or ethical standards;

 

3



--------------------------------------------------------------------------------



 



  (b)   Acquiesced or participated in any conduct that is dishonest, fraudulent,
illegal (at the felony level), unethical, involves moral turpitude or is
otherwise illegal and involves conduct that has the potential, in the Company’s
reasonable opinion, to cause the Company, its officers or its directors
embarrassment or ridicule;

  (c)   Violated a material requirement of any Company policy or procedure,
specifically including a violation of the Company’s Code of Ethics or Associate
Policy Manual;

  (d)   Disclosed without proper authorization any trade secrets or other
Confidential Information (as defined herein);

  (e)   Engaged in any act that, in the reasonable opinion of the Company, is
contrary to its best interests or would hold the Company, its officers or
directors up to probable civil or criminal liability, provided that, if
Executive acts in good faith in compliance with applicable legal or ethical
standards, such actions shall not be grounds for termination for cause; or

(f) Engaged in such other conduct recognized at law as constituting cause.
Upon the occurrence or discovery of any event specified above, the Company shall
have the right to terminate Employee’s employment, effective immediately, by
providing notice thereof to Employee without further obligation to Employee,
other than accrued wages or other accrued wages, deferred compensation or other
accrued benefits of employment (collectively referred to herein as “Accrued
Obligations”), which shall be paid in accordance with the Company’s past
practice and applicable law. To the extent any violation of this Paragraph is
capable of being promptly cured by Employee (or cured within a reasonable period
to the Company’s satisfaction), the Company agrees to provide Employee with a
reasonable opportunity to so cure such defect. Absent written mutual agreement
otherwise, the Parties agree in advance that it is not possible for Employee to
cure any violations of sub-paragraph (b) or (d) and, therefore, no opportunity
for cure need be provided in those circumstances.

11.   Termination by Employee for Good Reason. Employee may terminate this
Agreement and declare this Agreement to have been terminated “without cause” by
the Company (and, therefore, for “Good Reason”) upon the occurrence, without
Employee’s consent, of any of the following acts by the Company, or failures by
the Company to act (each a “Good Reason Condition”), provided (i) the Employee
provides written notice to the Company of the occurrence of the Good Reason
Condition within ten (10) business days after the Employee has knowledge of the
Good Reason Condition; (ii) the Company fails to notify the Employee of the
Company’s intended method of correction within thirty (30) business days after
the Company receives Employee’s notice, or the Company fails to correct the Good
Reason Condition within thirty (30) business days after such Employee notice;
and (iii) the Employee resigns within ten (10) business days after the end of
the 30-business-day period specified in (ii):

  (a)   A material diminution in Employee’s duties;

 

4



--------------------------------------------------------------------------------



 



  (b)   The failure to elect or reelect Employee as Vice President or other
officer of the Company (unless such failure is related in any way to the
Company’s decision to terminate Employee for cause);

  (c)   The failure of the Company to continue to provide Employee with office
space, related facilities and support personnel (including, but not limited to,
administrative and secretarial assistance) within the Company’s principal
executive offices commensurate with his responsibilities to, and position
within, the Company;

  (d)   A material reduction by the Company in the amount of Employee’s base
salary or the discontinuation or material reduction by the Company of Employee’s
participation at the same level of eligibility as compared to other peer
employees in any incentive compensation, additional compensation, benefits,
policies or perquisites subject to Employee understanding that such reduction(s)
shall be permissible if the change applies in a similar way to other peer level
employees;

  (e)   The relocation of the Company’s principal executive offices or
Employee’s place of work to a location requiring a change of more than fifty
(50) miles in Employee’s daily commute; or

  (f)   Any other action or inaction by the Company that constitutes a material
breach of this Employment Agreement.

12.   Termination Due to Death or Disability. In the event Employee dies or
suffers a disability (as defined herein) during the term of employment, this
Agreement shall automatically be terminated on the date of such death or
disability without further obligation on the part of the Company other than the
payment of Accrued Obligations. For purposes of this Agreement, Employee shall
be considered to have suffered a “disability” upon a determination that Employee
cannot perform the essential functions of Employee’s position as a result of a
such a disability and the occurrence of one or more of the following events:

  (a)   Employee becomes eligible for or receives any benefits pursuant to any
disability insurance policy as a result of a determination under such policy
that Employee is permanently disabled;

  (b)   Employee becomes eligible for or receives any disability benefits under
the Social Security Act; or

  (c)   A good faith determination by the Company that Employee is and will
likely remain unable to perform the essential functions of Employee’s duties or
responsibilities hereunder on a full-time basis, with or without reasonable
accommodation, as a result of any mental or physical impairment.

Notwithstanding anything expressed or implied above to the contrary, the Company
agrees to fully comply with its obligations under the Family and Medical Leave
Act of 1993 and the Americans with Disabilities Act as well as any other
applicable federal, state, or local law, regulation, or ordinance governing the
provision of leave to individuals with serious health conditions or the
protection of individuals with disabilities, as well as the Company’s obligation
to provide reasonable accommodation thereunder.

 

5



--------------------------------------------------------------------------------



 



13.   Exit Interview. Upon termination of Employee’s employment for any reason,
Employee agrees, if requested, to participate in an exit interview with the
Company and reaffirm in writing Employee’s post-employment obligations as set
forth in this Agreement.

14.   Section 409A Notification. Employee acknowledges that Employee has been
advised of the American Jobs Creation Act of 2004, which added Section 409A to
the Internal Revenue Code (“Section 409A”), and significantly changed the
taxation of nonqualified deferred compensation plans and arrangements. Under
proposed and final regulations as of the date of this Agreement, Employee has
been advised that Employee’s severance pay and other termination benefits may be
treated by the Internal Revenue Service as providing “nonqualified deferred
compensation,” and therefore subject to Section 409A. In that event, several
provisions in Section 409A may affect Employee’s receipt of severance
compensation, including the timing thereof. These include, but are not limited
to, a provision which requires that distributions to “specified employees” of
public companies on account of separation from service may not be made earlier
than six (6) months after the effective date of such separation. If applicable,
failure to comply with Section 409A can lead to immediate taxation of such
deferrals, with interest calculated at a penalty rate and a 20% penalty. As a
result of the requirements imposed by the American Jobs Creation Act of 2004,
Employee agrees if Employee is a “specified employee” at the time of Employee’s
termination of employment and if payments in connection with such termination of
employment are subject to Section 409A and not otherwise exempt, such payments
(and other benefits to the extent applicable) due Employee at the time of
termination of employment shall not be paid until a date at least six (6) months
after the effective date of Employee’s termination of employment (“Employee’s
Effective Termination Date”). Notwithstanding any provision of this Agreement to
the contrary, to the extent that any payment under the terms of this Agreement
would constitute an impermissible acceleration of payments under Section 409A or
any regulations or Treasury guidance promulgated thereunder, such payments shall
be made no earlier than at such times allowed under Section 409A. If any
provision of this Agreement (or of any award of compensation) would cause
Employee to incur any additional tax or interest under Section 409A or any
regulations or Treasury guidance promulgated thereunder, the Company or its
successor may reform such provision; provided that it will (i) maintain, to the
maximum extent practicable, the original intent of the applicable provision
without violating the provisions of Section 409A and (ii) notify and consult
with Employee regarding such amendments or modifications prior to the effective
date of any such change. Each amount to be paid or benefit to be provided to
Employee pursuant to this Agreement, which constitutes deferred compensation
subject to Section 409A, shall be construed as a separate identified payment for
purposes of Section 409A. To the extent required to avoid an accelerated or
additional tax under Section 409A, amounts reimbursed to Employee under this
Agreement shall be paid to Employee on or before the last day of the year
following the year in which the expense was incurred, the amount of expenses
eligible for reimbursement (and in-kind benefits provided to Employee) during
any one year may not affect amounts reimbursed or provided in any subsequent tax
year, and the right to reimbursement (and in-kind benefits provided to Employee)
under this Agreement shall not be subject to liquidation or exchange for another
benefit.

 

6



--------------------------------------------------------------------------------



 



15.   Section 409A Acknowledgement. Employee acknowledges that, notwithstanding
anything contained herein to the contrary, both Parties shall be independently
responsible for accessing their own risks and liabilities under Section 409A
that may be associated with any payment made under the terms of this Agreement
or any other arrangement which may be deemed to trigger Section 409A. Further,
the Parties agree that each shall independently bear responsibility for any and
all taxes, penalties or other tax obligations as may be imposed upon them in
their individual capacity as a matter of law. To the extent applicable, Employee
understands and agrees that Employee shall have the responsibility for, and
Employee agrees to pay, any and all appropriate income tax or other tax
obligations for which Employee is individually responsible and/or related to
receipt of any benefits provided in this Agreement. Employee agrees to fully
indemnify and hold the Company harmless for any taxes, penalties, interest, cost
or attorneys’ fee assessed against or incurred by the Company on account of such
benefits having been provided to Employee or based on any alleged failure to
withhold taxes or satisfy any claimed obligation. Employee understands and
acknowledges that neither the Company, nor any of its employees, attorneys, or
other representatives has provided or will provide Employee with any legal or
financial advice concerning taxes or any other matter, and that Employee has not
relied on any such advice in deciding whether to enter into this Agreement.

16.   Severance Payments. In the event Employee’s employment is terminated by
the Company without cause (including by Employee for Good Reason), and subject
to the normal terms and conditions imposed by the Company as set forth herein
and in the attached Separation and Release Agreement, Employee shall be eligible
to receive severance pay based upon Employee’s base salary at the time of
termination for a period determined in accordance with any guidelines as may be
established by the Company or for a period up to twelve (12) months (whichever
is longer).

17.   Severance Payment Terms and Conditions. No severance pay shall be paid if
Employee voluntarily leaves the Company’s employ without Good Reason, as defined
above, or is terminated for cause. Any severance pay made payable under this
Agreement shall be paid in lieu of, and not in addition to, any other
contractual, notice or statutory pay or other accrued compensation obligation
(excluding accrued wages and deferred compensation). Additionally, such
severance pay is contingent upon Employee fully complying with the restrictive
covenants contained herein and executing a Separation and Release Agreement in a
form not substantially different from that attached as Exhibit A. Further, the
Company’s obligation to provide severance hereunder shall be deemed null and
void should Employee fail or refuse to execute and deliver to the Company the
Company’s then-standard Separation and Release Agreement (without modification)
within any time period as may be prescribed by law or, in absence thereof,
twenty-one (21) days after the Employee’s Effective Termination Date.
Conditioned upon the execution and delivery of the Separation and Release
Agreement as set forth in the prior sentence, Severance pay benefits shall be
paid as follows: (i) in one lump sum equivalent to six (6) months’ salary on the
day following the date which is six (6) months following Employee’s Effective
Termination Date with any remainder to be paid in bi-weekly installments
equivalent to the Employee’s salary commencing upon the next regularly scheduled
payroll date, if both the severance pay benefit is subject to Section 409A and
if Employee is a “specified employee” under Section 409A or (ii) for any
severance pay benefits not subject to clause (i), begin upon the next regularly

 

7



--------------------------------------------------------------------------------



 



scheduled payroll following the earlier to occur of fifteen (15) days from the
Company’s receipt of an executed Separation and Release Agreement or the
expiration of sixty (60) days after Employee’s Effective Termination Date and
shall be paid on the Company’s regularly scheduled pay dates; provided, however,
that if the before-stated sixty (60) day period ends in a calendar year
following the calendar year in which the sixty (60) day period commenced, then
any benefits not subject to clause (i) shall only begin on the next regularly
scheduled payroll following the expiration of sixty (60) days after the
Employee’s Effective Termination Date. Excluding any lump sum payment due as a
result of the application of Section 409A (which shall be paid regardless of
reemployment), all other severance payments provided hereunder shall terminate
upon reemployment.

18.   Assignment of Rights.

  (a)   Copyrights.  Employee agrees that all works of authorship fixed in any
tangible medium of expression by Employee during the term of this Agreement
relating to the Company’s business (“Works”), either solely or jointly with
others, shall be and remain exclusively the property of the Company. Each such
Work created by Employee is a “work made for hire” under the copyright law and
the Company may file applications to register copyright in such Works as author
and copyright owner thereof. If, for any reason, a Work created by Employee is
excluded from the definition of a “work made for hire” under the copyright law,
then Employee does hereby assign, sell, and convey to the Company the entire
rights, title, and interests in and to such Work, including the copyright
therein, to the Company. Employee will execute any documents that the Company
deems necessary in connection with the assignment of such Work and copyright
therein. Employee will take whatever steps and do whatever acts the Company
requests, including, but not limited to, placement of the Company’s proper
copyright notice on Works created by Employee to secure or aid in securing
copyright protection in such Works and will assist the Company or its nominees
in filing applications to register claims of copyright in such Works. The
Company shall have free and unlimited access at all times to all Works and all
copies thereof and shall have the right to claim and take possession on demand
of such Works and copies.

  (b)   Inventions.  Employee agrees that all discoveries, concepts, and ideas,
whether patentable or not, including, but not limited to, apparatus, processes,
methods, compositions of matter, techniques, and formulae, as well as
improvements thereof or know-how related thereto, relating to any present or
prospective product, process, or service of the Company (“Inventions”) that
Employee conceives or makes during the term of this Agreement relating to the
Company’s business, shall become and remain the exclusive property of the
Company, whether patentable or not, and Employee will, without royalty or any
other consideration:

  (i)   Inform the Company promptly and fully of such Inventions by written
reports, setting forth in detail the procedures employed and the results
achieved;

  (ii)   Assign to the Company all of Employee’s rights, title, and interests in
and to such Inventions, any applications for United States and foreign Letters
Patent, any United

 

8



--------------------------------------------------------------------------------



 



States and foreign Letters Patent, and any renewals thereof granted upon such
Inventions;

  (iii)   Assist the Company or its nominees, at the expense of the Company, to
obtain such United States and foreign Letters Patent for such Inventions as the
Company may elect; and

  (iv)   Execute, acknowledge, and deliver to the Company at the Company’s
expense such written documents and instruments, and do such other acts, such as
giving testimony in support of Employee’s inventorship, as may be necessary in
the opinion of the Company, to obtain and maintain United States and foreign
Letters Patent upon such Inventions and to vest the entire rights and title
thereto in the Company and to confirm the complete ownership by the Company of
such Inventions, patent applications, and patents.

19.   Company Property.  All records, files, drawings, documents, data in
whatever form, business equipment (including computers, PDAs, cell phones,
etc.), and the like relating to, or provided by, the Company shall be and remain
the sole property of the Company. Upon termination of employment, Employee shall
immediately return to the Company all such items without retention of any copies
and without additional request by the Company. De minimis items such as pay
stubs, 401(k) plan summaries, employee bulletins, and the like are excluded from
this requirement.

20.   Confidential Information.  Employee acknowledges that the Company and its
affiliated entities (herein collectively referred to as “Companies”) possess
certain trade secrets as well as other confidential and proprietary information
which they have acquired or will acquire at great effort and expense. Such
information may include, without limitation, confidential information, whether
in tangible or intangible form, regarding the Companies’ products and services,
marketing strategies, business plans, operations, costs, current or prospective
customer information (including customer identities, contacts, requirements,
creditworthiness, preferences, and like matters), product concepts, designs,
prototypes or specifications, research and development efforts, technical data
and know-how, sales information, including pricing and other terms and
conditions of sale, financial information, internal procedures, techniques,
forecasts, methods, trade information, trade secrets, software programs, project
requirements, inventions, trademarks, trade names, and similar information
regarding the Companies’ business(es) (collectively referred to herein as
“Confidential Information”). Employee further acknowledges that, as a result of
Employee’s employment with the Company, Employee will have access to, will
become acquainted with, and/or may help develop, such Confidential Information.
Confidential Information shall not include information readily available in the
public so long as such information was not made available through fault of
Employee or wrong doing by any other individual.

21.   Restricted Use of Confidential Information.  Employee agrees that all
Confidential Information is and shall remain the sole and exclusive property of
the Company and/or its affiliated entities. Except as may be expressly
authorized by the Company in writing, Employee agrees not to disclose, or cause
any other person or entity to disclose, any Confidential Information to any
third party while employed by the Company and for as long

 

9



--------------------------------------------------------------------------------



 



thereafter as such information remains confidential (or as limited by applicable
law). Further, Employee agrees to use such Confidential Information only in the
course of Employee’s duties in furtherance of the Company’s business and agrees
not to make use of any such Confidential Information for Employee’s own purposes
or for the benefit of any other entity or person.

22.   Acknowledged Need for Limited Restrictive Covenants.  Employee
acknowledges that the Companies have spent and will continue to expend
substantial amounts of time, money and effort to develop their business
strategies, Confidential Information, customer identities and relationships,
goodwill and employee relationships, and that Employee will benefit from these
efforts. Further, Employee acknowledges the inevitable use of, or near-certain
influence by Employee’s knowledge of, the Confidential Information disclosed to
Employee during the course of employment if allowed to compete against the
Company in an unrestricted manner and that such use would be unfair and
extremely detrimental to the Company. Accordingly, based on these legitimate
business reasons, Employee acknowledges each of the Companies’ need to protect
their legitimate business interests by reasonably restricting Employee’s ability
to compete with the Company on a limited basis.

23.   Non-Solicitation.  During Employee’s employment and for a period of
eighteen (18) months thereafter, Employee agrees not to directly or indirectly
engage in the following prohibited conduct:

  (a)   Solicit, offer products or services to, or accept orders for, any
Competitive Products or otherwise transact any competitive business with, any
customer or entity with whom Employee had contact or transacted any business on
behalf of the Company (or any Affiliate thereof) during the eighteen (18) month
period preceding Employee’s date of separation or about whom Employee possessed,
or had access to, confidential and proprietary information;

  (b)   Attempt to entice or otherwise cause any third party to withdraw,
curtail or cease doing business with the Company (or any Affiliate thereof),
specifically including customers, vendors, independent contractors and other
third party entities;

  (c)   Disclose to any person or entity the identities, contacts or preferences
of any customers of the Company (or any Affiliate thereof), or the identity of
any other persons or entities having business dealings with the Company (or any
Affiliate thereof);

  (d)   Induce any individual who has been employed by or had provided services
to the Company (or any Affiliate thereof) within the six (6) month period
immediately preceding the effective date of Employee’s separation to terminate
such relationship with the Company (or any Affiliate thereof);

  (e)   Assist, coordinate or otherwise offer employment to, accept employment
inquiries from, or employ any individual who is or had been employed by the
Company (or any Affiliate thereof) at any time within the six (6) month period
immediately preceding such offer, or inquiry;

 

10



--------------------------------------------------------------------------------



 



  (f)   Communicate or indicate in any way to any customer of the Company (or
any Affiliate thereof), prior to formal separation from the Company, any
interest, desire, plan, or decision to separate from the Company; or

  (g)   Otherwise attempt to directly or indirectly interfere with the Company’s
business, the business of any of the Companies or their relationship with their
employees, consultants, independent contractors or customers.

24.   Limited Non-Compete.  For the above-stated reasons, and as a condition of
employment to the fullest extent permitted by law, Employee agrees during the
Relevant Non-Compete Period not to directly or indirectly engage in the
following competitive activities:

  (a)   Employee shall not have any ownership interest in, work for, advise,
consult, or have any business connection or business or employment relationship
in any competitive capacity with any Competitor unless Employee provides written
notice to the Company of such relationship prior to entering into such
relationship and, further, provides sufficient written assurances to the
Company’s satisfaction that such relationship will not, jeopardize the Company’s
legitimate interests or otherwise violate the terms of this Agreement;

  (b)   Employee shall not engage in any research, development, production, sale
or distribution of any Competitive Products, specifically including any products
or services relating to those for which Employee had responsibility for the
eighteen (18) month period preceding Employee’s date of separation;

  (c)   Employee shall not market, sell, or otherwise offer or provide any
Competitive Products within Employee’s Geographic Territory (if applicable) or
Assigned Customer Base, specifically including any products or services relating
to those for which Employee had responsibility for the eighteen (18) month
period preceding Employee’s date of separation; and

  (d)   Employee shall not distribute, market, sell or otherwise offer or
provide any Competitive Products to any customer of the Company with whom
Employee had contact or for which Employee had responsibility at any time during
the eighteen (18) month period preceding Employee’s date of separation.

25.   Non-Compete Definitions.  For purposes of this Agreement, the Parties
agree that the following terms shall apply:

  (a)   “Affiliate” includes any parent, subsidiary, joint venture, or other
entity controlled, owned, managed or otherwise associated with the Company;

  (b)   “Assigned Customer Base” shall include all accounts or customers
formally assigned to Employee within a given territory or geographical area or
contacted by Employee at any time during the eighteen (18) month period
preceding Employee’s date of separation;

  (c)   “Competitive Products” shall include any product or service that
directly or indirectly competes with, is substantially similar to, or serves as
a reasonable substitute for, any

 

11



--------------------------------------------------------------------------------



 



product or service in research, development or design, or manufactured,
produced, sold or distributed by the Company;

  (d)   “Competitor” shall include any person or entity that offers or is
actively planning to offer any Competitive Products and may include (but not be
limited to) any entity identified on the Company’s Illustrative Competitor List,
attached hereto as Exhibit B, which shall be amended from time to time to
reflect changes in the Company’s business and competitive environment (updated
competitor lists will be provided to Employee upon reasonable request);

  (e)   “Geographic Territory” shall include any territory formally assigned to
Employee as well as all territories in which Employee has provided any services,
sold any products or otherwise had responsibility at any time during the
eighteen (18) month period preceding Employee’s date of separation;

  (f)   “Relevant Non-Compete Period” shall include the period of Employee’s
employment with the Company as well as a period of eighteen (18) months after
such employment is terminated, regardless of the reason for such termination
provided, however, that this period shall be reduced to the greater of (i) nine
(9) months or (ii) the total length of Employee’s employment with the Company,
including employment with any parent, subsidiary or affiliated entity, if such
employment is less than eighteen (18) months;

  (g)   “Directly or indirectly” shall be construed such that the foregoing
restrictions shall apply equally to Employee whether performed individually or
as a partner, shareholder, officer, director, manager, employee, salesman,
independent contractor, broker, agent, or consultant for any other individual,
partnership, firm, corporation, company, or other entity engaged in such
conduct.

26.   Consent to Reasonableness.  In light of the above-referenced concerns,
including Employee’s knowledge of and access to the Companies’ Confidential
Information, Employee acknowledges that the terms of the foregoing restrictive
covenants are reasonable and necessary to protect the Company’s legitimate
business interests and will not unreasonably interfere with Employee’s ability
to obtain alternate employment. As such, Employee hereby agrees that such
restrictions are valid and enforceable, and affirmatively waives any argument or
defense to the contrary. Employee acknowledges that this limited non-competition
provision is not an attempt to prevent Employee from obtaining other employment
in violation of IC §22-5-3-1 or any other similar statute. Employee further
acknowledges that the Company may need to take action, including litigation, to
enforce this limited non-competition provision, which efforts the Parties
stipulate shall not be deemed an attempt to prevent Employee from obtaining
other employment.

27.   Survival of Restrictive Covenants.  Employee acknowledges that the above
restrictive covenants shall survive the termination of this Agreement and the
termination of Employee’s employment for any reason. Employee further
acknowledges that any alleged breach by the Company of any contractual,
statutory or other obligation shall not excuse or terminate the obligations
hereunder or otherwise preclude the Company from seeking injunctive or other

 

12



--------------------------------------------------------------------------------



 



relief. Rather, Employee acknowledges that such obligations are independent and
separate covenants undertaken by Employee for the benefit of the Company.

28.   Effect of Transfer.  Subject to the provisions of Paragraph 11 above,
Employee agrees that this Agreement shall continue in full force and effect
notwithstanding any change in job duties, job titles or reporting
responsibilities. Employee further acknowledges that the above restrictive
covenants shall survive, and be extended to cover, the transfer of Employee from
the Company to its parent, subsidiary, or any other affiliated entity
(hereinafter collectively referred to as an “Affiliate”) or any subsequent
transfer(s) among them. Specifically, in the event of Employee’s temporary or
permanent transfer to an Affiliate, Employee agrees that the foregoing
restrictive covenants shall remain in force so as to continue to protect such
company for the duration of the non-compete period, measured from Employee’s
effective date of transfer to an Affiliate. Additionally, Employee acknowledges
that this Agreement shall be deemed to have been automatically assigned to the
Affiliate as of Employee’s effective date of transfer such that the
above-referenced restrictive covenants (as well as all other terms and
conditions contained herein) shall be construed thereafter to protect the
legitimate business interests and goodwill of the Affiliate as if Employee and
the Affiliate had independently entered into this Agreement. Employee’s
acceptance of Employee’s transfer to, and subsequent employment by, the
Affiliate shall serve as consideration for (as well as be deemed as evidence of
Employee’s consent to) the assignment of this Agreement to the Affiliate as well
as the extension of such restrictive covenants to the Affiliate. Employee agrees
that this provision shall apply with equal force to any subsequent transfers of
Employee from one Affiliate to another Affiliate.

29.   Post-Termination Notification.  For the duration of Employee’s Relevant
Non-compete Period or other restrictive covenant period, which ever is longer,
Employee agrees to promptly notify the Company no later than five (5) business
days of Employee’s acceptance of any employment or consulting engagement. Such
notice shall include sufficient information to ensure Employee compliance with
Employee’s non-compete obligations and must include at a minimum the following
information:  (i) the name of the employer or entity for which Employee is
providing any consulting services; (ii) a description of Employee’s intended
duties as well as (iii) the anticipated start date. Such information is required
to ensure Employee’s compliance with Employee’s non-compete obligations as well
as all other applicable restrictive covenants. Such notice shall be provided in
writing to the Office of Vice President and General Counsel of the Company at
1069 State Road 46 E, Batesville, Indiana 47006. Failure to timely provide such
notice shall be deemed a material breach of this Agreement and entitle the
Company to return of any severance paid to Employee plus attorneys’ fees.
Employee further consents to the Company’s notification to any new employer of
Employee’s rights and obligations under this Agreement.

30.   Scope of Restrictions.  If the scope of any restriction contained in any
preceding paragraphs of this Agreement is deemed too broad to permit enforcement
of such restriction to its fullest extent, then such restriction shall be
enforced to the maximum extent permitted by law, and Employee hereby consents
and agrees that such scope may be judicially modified accordingly in any
proceeding brought to enforce such restriction.

 

13



--------------------------------------------------------------------------------



 



31.   Specific Enforcement/Injunctive Relief.  Employee agrees that it would be
difficult to measure any damages to the Company from a breach of the
above-referenced restrictive covenants, but acknowledges that the potential for
such damages would be great, incalculable and irremediable, and that monetary
damages alone would be an inadequate remedy. Accordingly, Employee agrees that
the Company shall be entitled to immediate injunctive relief against such
breach, or threatened breach, in any court having jurisdiction. In addition, if
Employee violates any such restrictive covenant, Employee agrees that the period
of such violation shall be added to the term of the restriction. In determining
the period of any violation, the Parties stipulate that in any calendar month in
which Employee engages in any activity in violation of such provisions, Employee
shall be deemed to have violated such provision for the entire month, and that
month shall be added to the duration of the non-competition provision. Employee
acknowledges that the remedies described above shall not be the exclusive
remedies, and the Company may seek any other remedy available to it either in
law or in equity, including, by way of example only, statutory remedies for
misappropriation of trade secrets, and including the recovery of compensatory or
punitive damages. Employee further agrees that the Company shall be entitled to
an award of all costs and attorneys’ fees incurred by it in any attempt to
enforce the terms of this Agreement.

32.   Publicly Traded Stock.  The Parties agree that nothing contained in this
Agreement shall be construed to prohibit Employee from investing Employee’s
personal assets in any stock or corporate security traded or quoted on a
national securities exchange or national market system provided, however, such
investments do not require any services on the part of Employee in the operation
or the affairs of the business or otherwise violate the Company’s Code of
Ethics.

33.   Notice of Claim and Contractual Limitations Period.  Employee acknowledges
the Company’s need for prompt notice, investigation, and resolution of any
claims that may be filed against it due to the number of relationships it has
with employees and others (and due to the turnover among such individuals with
knowledge relevant to any underlying claim). Accordingly, Employee agrees prior
to initiating any litigation of any type (including, but not limited to,
employment discrimination litigation, wage litigation, defamation, or any other
claim) to notify the Company, within One Hundred and Eighty (180) days after the
claim accrued, by sending a certified letter addressed to the Company’s General
Counsel setting forth:  (i) claimant’s name, address, and phone; (ii) the name
of any attorney (if any) representing Employee; (iii) the nature of the claim;
(iv) the date the claim arose; and (v) the relief requested. This provision is
in addition to any other notice and exhaustion requirements that might apply.
For any dispute or claim of any type against the Company (including but not
limited to employment discrimination litigation, wage litigation, defamation, or
any other claim), Employee must commence legal action within the shorter of one
(1) year of accrual of the cause of action or such shorter period that may be
specified by law.

34.   Non-Jury Trials.  Notwithstanding any right to a jury trial for any
claims, Employee waives any such right to a jury trial, and agrees that any
claim of any type (including but not limited to employment discrimination
litigation, wage litigation, defamation, or any other claim) lodged in any court
will be tried, if at all, without a jury.

 

14



--------------------------------------------------------------------------------



 



35.   Choice of Forum.  Employee acknowledges that the Company is primarily
based in Indiana, and Employee understands and acknowledges the Company’s desire
and need to defend any litigation against it in Indiana. Accordingly, the
Parties agree that any claim of any type brought by Employee against the Company
or any of its employees or agents must be maintained only in a court sitting in
Marion County, Indiana, or Ripley County, Indiana, or, if a federal court, the
Southern District of Indiana, Indianapolis Division. Employee further
understands and acknowledges that in the event the Company initiates litigation
against Employee, the Company may need to prosecute such litigation in such
state where the Employee is subject to personal jurisdiction. Accordingly, for
purposes of enforcement of this Agreement, Employee specifically consents to
personal jurisdiction in the State of Indiana as well as any state in which
resides a customer assigned to the Employee. Furthermore, Employee consents to
appear, upon Company’s request and at Employee’s own cost, for deposition,
hearing, trial, or other court proceeding in Indiana or in any state in which
resides a customer assigned to the Employee.

36.   Choice of Law.  This Agreement shall be deemed to have been made within
the County of Ripley, State of Indiana and shall be interpreted and construed in
accordance with the laws of the State of Indiana. Any and all matters of dispute
of any nature whatsoever arising out of, or in any way connected with the
interpretation of this Agreement, any disputes arising out of the Agreement or
the employment relationship between the Parties hereto, shall be governed by,
construed by and enforced in accordance with the laws of the State of Indiana
without regard to any applicable state’s choice of law provisions.

37.   Titles.  Titles are used for the purpose of convenience in this Agreement
and shall be ignored in any construction of it.

38.   Severability.  The Parties agree that each and every paragraph, sentence,
clause, term and provision of this Agreement is severable and that, in the event
any portion of this Agreement is adjudged to be invalid or unenforceable, the
remaining portions thereof shall remain in effect and be enforced to the fullest
extent permitted by law. Further, should any particular clause, covenant, or
provision of this Agreement be held unreasonable or contrary to public policy
for any reason, the Parties acknowledge and agree that such covenant, provision
or clause shall automatically be deemed modified such that the contested
covenant, provision or clause will have the closest effect permitted by
applicable law to the original form and shall be given effect and enforced as so
modified to whatever extent would be reasonable and enforceable under applicable
law.

39.   Assignment-Notices.  The rights and obligations of the Company under this
Agreement shall inure to its benefit, as well as the benefit of its parent,
subsidiary, successor and affiliated entities, and shall be binding upon the
successors and assigns of the Company. This Agreement, being personal to
Employee, cannot be assigned by Employee, but Employee’s personal representative
shall be bound by all its terms and conditions. Any notice required hereunder
shall be sufficient if in writing and mailed to the last known residence of
Employee or to the Company at its principal office with a copy mailed to the
Office of the General Counsel.

 

15



--------------------------------------------------------------------------------



 



40.   Amendments and Modifications.  Except as specifically provided herein, no
modification, amendment, extension or waiver of this Agreement or any provision
hereof shall be binding upon the Company or Employee unless in writing and
signed by both Parties. The waiver by the Company or Employee of a breach of any
provision of this Agreement shall not be construed as a waiver of any subsequent
breach. Nothing in this Agreement shall be construed as a limitation upon the
Company’s right to modify or amend any of its manuals or policies in its sole
discretion and any such modification or amendment which pertains to matters
addressed herein shall be deemed to be incorporated herein and made a part of
this Agreement.

41.   Outside Representations.  Employee represents and acknowledges that in
signing this Agreement Employee does not rely, and has not relied, upon any
representation or statement made by the Company or by any of the Company’s
employees, officers, agents, stockholders, directors or attorneys with regard to
the subject matter, basis or effect of this Agreement other than those
specifically contained herein.

42.   Voluntary and Knowing Execution.  Employee acknowledges that Employee has
been offered a reasonable amount of time within which to consider and review
this Agreement; that Employee has carefully read and fully understands all of
the provisions of this Agreement; and that Employee has entered into this
Agreement knowingly and voluntarily.

43.   Entire Agreement.  This Agreement constitutes the entire employment
agreement between the Parties hereto concerning the subject matter hereof and
shall supersede all prior and contemporaneous agreements between the Parties in
connection with the subject matter of this Agreement. Any pre-existing
Employment Agreements shall be deemed null and void. Nothing in this Agreement,
however, shall affect any separately-executed written agreement addressing any
other issues (e. g., the Inventions, Improvements, Copyrights and Trade Secrets
Agreement, etc.).

IN WITNESS WHEREOF, the Parties have signed this Agreement effective as of the
day and year first above written.

                      “EMPLOYEE”       HILL-ROM HOLDINGS, INC.    
 
                   
Signed:
  /s/ Alejandro Infante       By:   /s/ John H. Dickey    
 
 
 
         
 
   
Printed:
  Alejandro Infante       Title:   Sr. Vice President    
 
 
 
         
 
   
Dated:
  May 3, 2010       Dated:   May 4, 2010    
 
 
 
         
 
   

CAUTION: READ BEFORE SIGNING

 

16



--------------------------------------------------------------------------------



 



Exhibit A
SAMPLE SEPARATION AND RELEASE AGREEMENT
THIS SEPARATION and RELEASE AGREEMENT (“Agreement”) is entered into by and
between Alejandro Infante-Saracho (“Employee”) and [Insert Company Name]
(together with its subsidiaries and affiliates, the “Company”). To wit, the
Parties agree as follows:

1.   Employee’s active employment by the Company shall terminate effective [date
of termination] (Employee’s “Effective Termination Date”). Except as
specifically provided by this Agreement, Employee’s Employment Agreement, any
Change in Control Agreement and any Indemnity Agreement that may exist between
the Company and Employee, Employee agrees that the Company shall have no other
obligations or liabilities to him following his Effective Termination Date and
that his receipt of the Severance Benefits provided herein shall constitute a
complete settlement, satisfaction and waiver of any and all claims he may have
against the Company.

2.   Employee further submits, and the Company hereby accepts, his resignation
as an employee, officer and director, as of his Effective Termination Date for
any position he may hold. The Parties agree that this resignation shall apply to
all such positions Employee may hold with the Company or any parent, subsidiary
or affiliated entity thereof. Employee agrees to execute any documents needed to
effectuate such resignation. Employee further agrees to take whatever steps are
necessary to facilitate and ensure the smooth transition of his duties and
responsibilities to others.

3.   Employee acknowledges that he has been advised of the American Jobs
Creation Act of 2004, which added Section 409A (“Section 409A”) to the Internal
Revenue Code, and significantly changed the taxation of nonqualified deferred
compensation plans and arrangements. Under proposed and final regulations as of
the date of this Agreement, Employee has been advised that his severance pay may
be treated by the Internal Revenue Service as providing “nonqualified deferred
compensation,” and therefore subject to Section 409A. In that event, several
provisions in Section 409A may affect Employee’s receipt of severance
compensation. These include, but are not limited to, a provision which requires
that distributions to “specified employees” of public companies on account of
separation from service may not be made earlier than six (6) months after the
effective date of such separation. If applicable, failure to comply with
Section 409A can lead to immediate taxation of deferrals, with interest
calculated at a penalty rate and a 20% penalty. As a result of the requirements
imposed by the American Jobs Creation Act of 2004, Employee agrees if he is a
“specified employee” at the time of his termination of employment and if
severance payments are covered as “non-qualified deferred compensation” or
otherwise not exempt, the severance pay benefits shall not be paid until a date
at least six (6) months after Employee’s Effective Termination Date from
Company, as more fully explained by Paragraph 4, below. Each amount to be paid
or benefit to be provided to Employee pursuant to this Agreement, which
constitutes deferred compensation subject to Section 409A, shall be construed as
a separate identified payment for purposes of Section 409A. To the extent
required to avoid an accelerated or additional tax under Section 409A, amounts
reimbursed to Employee under

 

 



--------------------------------------------------------------------------------



 



this Agreement shall be paid to Employee on or before the last day of the year
following the year in which the expense was incurred, the amount of expenses
eligible for reimbursement (and in-kind benefits provided to Employee) during
any one year may not affect amounts reimbursed or provided in any subsequent tax
year, and the right to reimbursement (and in-kind benefits provided to Employee)
under this Agreement shall not be subject to liquidation or exchange for another
benefit.

4.   In consideration of the promises contained in this Agreement and contingent
upon Employee’s compliance with such promises, the Company agrees to provide
Employee the following:

  (a)   Severance pay, in lieu of, and not in addition to any other contractual,
notice or statutory pay obligations (other than accrued wages and deferred
compensation) in the maximum total amount of [Insert Amount] Dollars and [     ]
Cents ($                     ), less applicable deductions or other set offs,
payable as follows:

[For 409A Severance Pay for Specified Employees Only]

  (i)   A lump payment in the gross amount of [insert amount equal to 6 months’
pay] Dollars and  _____  Cents ($                     ) payable the day
following the sixth (6tth) month anniversary of Employee’s Effective Termination
Date, with any remaining amount to be paid in bi-weekly installments equivalent
to Employee’s base salary (i.e.                      Dollars and
                     Cents ($                    ), less applicable deductions
or other setoffs, commencing upon the next regularly scheduled payroll date
after the payment of the lump sum for a period of up to                     
weeks or until the Employee becomes reemployed, whichever comes first.

[For Non-409A Severance Pay or 409A Severance Pay for Non-Specified Employees
Only]

  (i)   Commencing on the next regularly scheduled payroll immediately following
the earlier to occur of fifteen (15) days from the Company’s receipt of an
executed Separation and Release Agreement or the expiration of sixty (60) days
after Employee’s Effective Termination Date, Employee shall be paid severance
equivalent to his bi-weekly base salary (i.e.                      Dollars and
                     Cents ($                    ), less applicable deductions
or other set-offs), for a period up to [insert weeks] (_____) weeks following
Employee’s Effective Termination Date or until Employee becomes reemployed,
whichever occurs first; provided, however, that if the before-stated sixty
(60) day period ends in a calendar year following the calendar year in which the
sixty (60) day period commenced, then this severance pay shall only begin on the
next regularly scheduled payroll following the expiration of sixty (60) days
after the Employee’s Effective Termination Date.

  (b)   Group Life Insurance coverage until the above-referenced Severance Pay
terminates.

5.   Except as may be required by Section 409A, the above Severance Pay shall be
paid in accordance with the Company’s standard payroll practices (e.g.
bi-weekly). The Parties agree that the initial two (2) weeks of the foregoing
Severance Pay shall be allocated as

 

2



--------------------------------------------------------------------------------



 



consideration provided to Employee in exchange for his execution of a release in
compliance with the Older Workers Benefit Protection Act. The balance of the
severance benefits and other obligations undertaken by the Company pursuant to
this Agreement shall be allocated as consideration for all other promises and
obligations undertaken by Employee, including execution of a general release of
claims.

6.   The Company further agrees to provide Employee with limited out-placement
counseling with a company of its choice provided that Employee participates in
such counseling immediately following termination of employment. Notwithstanding
anything in this Section 6 to the contrary, the out-placement counseling shall
not be provided after the last day of the second calendar year following the
calendar year in which termination of employment occurs.

7.   As of his Effective Termination Date, Employee will become ineligible to
participate in the Company’s health insurance program and continuation of
coverage requirements under COBRA (if any) will be triggered at that time.
However, as additional consideration for the promises and obligations contained
herein (and except as may be prohibited by law), the Company agrees to continue
to pay the employer’s share of such coverage as provided under the health care
program selected by Employee as of his Effective Termination Date, subject to
any approved changes in coverage based on a qualified election, until the
above-referenced Severance Pay terminates, Employee accepts other employment or
Employee becomes eligible for alternative healthcare coverage, which ever comes
first, provided Employee (i) timely completes the applicable election of
coverage forms and (ii) continues to pay the employee portion of the applicable
premium(s). Thereafter, if applicable, coverage will be made available to
Employee at his sole expense (i.e., Employee will be responsible for the full
COBRA premium) for the remaining months of the COBRA coverage period made
available pursuant to applicable law. In the event Employee is deemed to be a
highly compensated employee under applicable law, Employee acknowledges that the
value of the benefits provided hereunder may be subject to taxation. The medical
insurance provided herein does not include any disability coverage.

8.   Should Employee become employed before the above-referenced Severance
Benefits are exhausted or terminated, Employee agrees to so notify the Company
in writing within five (5) business days of Employee’s acceptance of such
employment, providing the name of such employer (or entity to whom Employee may
be providing consulting services), his intended duties as well as the
anticipated start date. Such information is required to ensure Employee’s
compliance with his non-compete obligations as well as all other applicable
restrictive covenants. This notice will also serve to trigger the Company’s
right to terminate the above-referenced severance pay benefits (specifically
excluding any lump sum payment due as a result of the application of
Section 409A) as well as all Company-paid or Company–provided benefits
consistent with the above paragraphs. Failure to timely provide such notice
shall be deemed a material breach of this Agreement entitling the Company to
recover as damages the value of all benefits provided to Employee hereunder plus
attorneys fees.

9.   Employee agrees to fully indemnify and hold the Company harmless for any
taxes, penalties, interest, cost or attorneys’ fee assessed against or incurred
by the Company on account of such benefits having been provided to him or based
on any alleged failure to withhold taxes

 

3



--------------------------------------------------------------------------------



 



or satisfy any claimed obligation. Employee understands and acknowledges that
neither the Company, nor any of its employees, attorneys, or other
representatives has provided him with any legal or financial advice concerning
taxes or any other matter, and that he has not relied on any such advice in
deciding whether to enter into this Agreement. To the extent applicable,
Employee understands and agrees that he shall have the responsibility for, and
he agrees to pay, any and all appropriate income tax or other tax obligations
for which he is individually responsible and/or related to receipt of any
benefits provided in this Agreement not subject to federal withholding
obligations

10.   In exchange for the foregoing Severance Benefits, ALEJANDRO
INFANTE-SARACHO on behalf of himself, his heirs, representatives, agents and
assigns hereby RELEASES, INDEMNIFIES, HOLDS HARMLESS, and FOREVER DISCHARGES (i)
[Company Legal Name], employees, shareholders, and agents, as well as, (iv) all
predecessors, successors and assigns thereof from any and all actions, charges,
claims, demands, damages or liabilities of any kind or character whatsoever,
known or unknown, which Employee now has or may have had through the effective
date of this Agreement.

11.   Without limiting the generality of the foregoing release, it shall
include:  (i) all claims or potential claims arising under any federal, state or
local laws relating to the Parties’ employment relationship, including any
claims Employee may have under the Civil Rights Acts of 1866, 1964 and 1991, as
amended, 42 U.S.C. §§ 1981 and 2000(e) et seq.; the Age Discrimination in
Employment Act, as amended, 29 U.S.C. §§ 621 et seq.; the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C §§ 12,101 et seq.; the Fair Labor
Standards Act 29 U.S.C. §§ 201 et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. §§ 2101, et seq.; the Sarbanes-Oxley Act of 2002,
specifically including the Corporate and Criminal Fraud Accountability Act, 18
USC §1514A et seq.; the Employee Retirement Income Security Act of 1974, 29
U.S.C. §§ 1101 et seq.; the Family and Medical Leave Act of 1993, as amended, 29
U.S.C. §§ 2601 et seq.; and any other federal, state or local law governing the
Parties’ employment relationship; (ii) any claims on account of, arising out of
or in any way connected with Employee’s employment with the Company or leaving
of that employment; (iii) any claims alleged or which could have been alleged in
any charge or complaint against the Company; (iv) any claims relating to the
conduct of any employee, officer, director, agent or other representative of the
Company; (v) any claims of discrimination, harassment or retaliation on any
basis; (vi) any claims arising from any legal restrictions on an employer’s
right to separate its employees; (vii) any claims for personal injury,
compensatory or punitive damages or other forms of relief; and (viii) all other
causes of action sounding in contract, tort or other common law basis, including
(a) the breach of any alleged oral or written contract, (b) negligent or
intentional misrepresentations, (c) wrongful discharge, (d) just cause
dismissal, (e) defamation, (f) interference with contract or business
relationship or (g) negligent or intentional infliction of emotional distress.

12.   Employee further agrees and covenants not to sue the Company or any entity
or individual subject to the foregoing General Release with respect to any
claims, demands, liabilities or obligations release by this Agreement provided,
however, that nothing contained in this Agreement shall:

 

4



--------------------------------------------------------------------------------



 



  (a)   prevent Employee from filing an administrative charge with the Equal
Employment Opportunity Commission or any other federal, state or local agency;
or

  (b)   prevent employee from challenging, under the Older Worker’s Benefit
Protection Act (29 U.S.C. § 626), the knowing and voluntary nature of his
release of any age claims in this Agreement in court or before the Equal
Employment Opportunity Commission. [INCLUDE THIS SUBPARAGRAPH (b) IF EMPLOYEE IS
AGE 40 OR OLDER]

13.   Notwithstanding his right to file an administrative charge with the EEOC
or any other federal, state, or local agency, Employee agrees that with his
release of claims in this Agreement, he has waived any right he may have to
recover monetary or other personal relief in any proceeding based in whole or in
part on claims released by him in this Agreement. For example, Employee waives
any right to monetary damages or reinstatement if an administrative charge is
brought against the Company whether by Employee, the EEOC, or any other person
or entity, including but not limited to any federal, state, or local agency.
Further, with his release of claims in this Agreement, Employee specifically
assigns to the Company his right to any recovery arising from any such
proceeding.

14.   [INCLUDE THIS LANGUAGE IF THE EMPLOYEE IS AGE 40 OR OLDER] The Parties
acknowledge that it is their mutual and specific intent that the above waiver
fully complies with the requirements of the Older Workers Benefit Protection Act
(29 U.S.C. § 626) and any similar law governing release of claims. Accordingly,
Employee hereby acknowledges that:

  (a)   He has carefully read and fully understands all of the provisions of
this Agreement and that he has entered into this Agreement knowingly and
voluntarily;

  (b)   The Severance Benefits offered in exchange for Employee’s release of
claims exceed in kind and scope that to which he would have otherwise been
legally entitled absent the execution of this Agreement;

  (c)   Prior to signing this Agreement, Employee had been advised, and is being
advised by this Agreement, to consult with an attorney of his choice concerning
its terms and conditions; and

  (d)   He has been offered at least [twenty-one (21)/forty-five (45)] days
within which to review and consider this Agreement.

15.   [ADD THIS LANGUAGE IF THE EMPLOYEE IS AGE 40 OR OLDER] The Parties agree
that this Agreement shall not become effective and enforceable until the date
this Agreement is signed by both Parties or seven (7) calendar days after its
execution by Employee, whichever is later. Employee may revoke this Agreement
for any reason by providing written notice of such intent to the Company within
seven (7) days after he has signed this Agreement, thereby forfeiting Employee’s
right to receive any Severance Benefits provided hereunder and rendering this
Agreement null and void in its entirety. This revocation must be sent to the
Employee’s HR representative with a copy sent to the Company Office of General
Counsel and must be received by the end of the seventh day after the Employee
signs this Agreement to be effective.

 

5



--------------------------------------------------------------------------------



 



16.   [ADD THIS LANGUAGE IF THE EMPLOYEE IS IN MINNESOTA – DO NOT USE THE
PRECEDING PARAGRAPH IF THIS PARAGRAPH IS USED] The Parties agree that this
Agreement shall not become effective and enforceable until the date this
Agreement is signed by both parties or fifteen (15) calendar days after its
execution by Employee, whichever is later. Employee may revoke this Agreement
for any reason by providing written notice of such intent to the Company within
fifteen (15) days after Employee has signed this Agreement, thereby forfeiting
Employee’s right to receive any Severance Benefits provided hereunder not
otherwise required by law and rendering this Agreement null and void in its
entirety. If the notice of revocation is mailed it must be postmarked within the
fifteen (15) day period and sent certified mail, return receipt requested. This
revocation must be sent to the Employee’s HR Representative and to the Company
Office of General Counsel.

17.   [ADD THIS LANGUAGE IF THE EMPLOYEE IS IN CALIFORNIA] Employee specifically
acknowledges that, as a condition of this Agreement, he expressly releases all
rights and claims that he knows about as well as those he may not know about.
Employee expressly waives all rights under Section 1542 of the Civil Code of the
State of California, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which if
known, must have materially affected his settlement with the debtor.”
Notwithstanding the provision by Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Company as set
forth above, Employee expressly acknowledges that this Agreement is intended to
include and does in its effect, without limitation, include all claims which
Employee does not know or suspect to exist in his favor at the time of signing
this Agreement and that this Agreement expressly contemplates the extinguishment
of all such claims.

18.   The Parties agree that nothing contained herein shall purport to waive or
otherwise affect any of Employee’s rights or claims that may arise after he
signs this Agreement. It is further understood by the Parties that nothing in
this Agreement shall affect any rights Employee may have under any Company
sponsored Deferred Compensation Program, Executive Life Insurance Bonus Plan,
Stock Grant Award, Stock Option Grant, Restricted Stock Unit Award, Pension Plan
and/or Savings Plan (i.e., 401(k) plan) provided by the Company as of the date
of his termination, such items to be governed exclusively by the terms of the
applicable agreements or plan documents.

19.   Similarly, notwithstanding any provision contained herein to the contrary,
this Agreement shall not constitute a waiver or release or otherwise affect
Employee’s rights with respect to any vested benefits, any rights he has to
benefits which can not be waived by law, any coverage provided under any
Directors and Officers (“D&O”) policy, any rights Employee may have under any
indemnification agreement he has with the Company prior to the date hereof, any
rights he has as a shareholder, or any claim for breach of this Agreement,
including, but not limited to the benefits promised by the terms of this
Agreement.

 

6



--------------------------------------------------------------------------------



 



20.   [Optional Provision for Equity Eligible Employees: Except as provided
herein, Employee acknowledges that he will not be eligible to receive or vest in
any additional stock options, stock awards or restricted stock units (“RSUs”) as
of his Effective Termination Date. Failure to exercise any vested options within
the applicable period as set for in the plan and/or grant will result in their
forfeiture. Employee acknowledges that any stock options, stock awards or RSUs
held for less than the required period shall be deemed forfeited as of the
effective date of this Agreement. All terms and conditions of such stock
options, stock awards or RSUs shall not be affected by this Agreement, shall
remain in full force and effect, and shall govern the Parties’ rights with
respect to such equity based awards.]

21.   [Option A] Employee acknowledges that his termination and the Severance
Benefits offered hereunder were based on an individual determination and were
not offered in conjunction with any group termination or group severance program
and waives any claim to the contrary.

[Option B] Employee represents and agrees that he has been provided relevant
cohort information based on the information available to the Company as of the
date this Agreement was tendered to Employee. This information is attached
hereto as Exhibit A. The Parties acknowledge that simply providing such
information does not mean and should not be interpreted to mean that the Company
was obligated to comply with 29 C.F.R. § 1625.22(f).

22.   Employee hereby affirms and acknowledges his continued obligations to
comply with the post-termination covenants contained in his Employment
Agreement, including but not limited to, the non-compete, trade secret and
confidentiality provisions. Employee acknowledges that a copy of the Employment
Agreement has been attached to this Agreement as Exhibit [A/B] or has otherwise
been provided to him and, to the extent not inconsistent with the terms of this
Agreement or applicable law, the terms thereof shall be incorporated herein by
reference. Employee acknowledges that the restrictions contained therein are
valid and reasonable in every respect and are necessary to protect the Company’s
legitimate business interests. Employee hereby affirmatively waives any claim or
defense to the contrary. Employee hereby acknowledges that the definition of
Competitor, as provided in his Employment Agreement shall include but not be
limited to those entities specifically identified in the updated Competitor
List, attached hereto as Exhibit [B/C].

23.   Employee acknowledges that the Company as well as its parent, subsidiary
and affiliated companies (“Companies” herein) possess, and he has been granted
access to, certain trade secrets as well as other confidential and proprietary
information that they have acquired at great effort and expense. Such
information includes, without limitation, confidential information regarding
products and services, marketing strategies, business plans, operations, costs,
current or, prospective customer information (including customer contacts,
requirements, creditworthiness and like matters), product concepts, designs,
prototypes or specifications, regulatory compliance issues, research and
development efforts, technical data and know-how, sales information, including
pricing and other terms and conditions of sale, financial information, internal
procedures, techniques, forecasts, methods, trade information, trade secrets,
software programs, project requirements, inventions, trademarks, trade names,

 

7



--------------------------------------------------------------------------------



 



and similar information regarding the Companies’ business (collectively referred
to herein as “Confidential Information”).

24.   Employee agrees that all such Confidential Information is and shall remain
the sole and exclusive property of the Company. Except as may be expressly
authorized by the Company in writing, or as may be required by law after
providing due notice thereof to the Company, Employee agrees not to disclose, or
cause any other person or entity to disclose, any Confidential Information to
any third party for as long thereafter as such information remains confidential
(or as limited by applicable law) and agrees not to make use of any such
Confidential Information for Employee’s own purposes or for the benefit of any
other entity or person. The Parties acknowledge that Confidential Information
shall not include any information that is otherwise made public through no fault
of Employee or other wrong doing.

25.   On or before Employee’s Effective Termination Date or per the Company’s
request, Employee agrees to return the original and all copies of all things in
his possession or control relating to the Company or its business, including but
not limited to any and all contracts, reports, memoranda, correspondence,
manuals, forms, records, designs, budgets, contact information or lists
(including customer, vendor or supplier lists), ledger sheets or other financial
information, drawings, plans (including, but not limited to, business, marketing
and strategic plans), personnel or other business files, computer hardware,
software, or access codes, door and file keys, identification, credit cards,
pager, phone, and any and all other physical, intellectual, or personal property
of any nature that he received, prepared, helped prepare, or directed
preparation of in connection with his employment with the Company. Nothing
contained herein shall be construed to require the return of any
non-confidential and de minimis items regarding Employee’s pay, benefits or
other rights of employment such as pay stubs, W-2 forms, 401(k) plan summaries,
benefit statements, etc.

26.   Employee hereby consents and authorizes the Company to deduct as an offset
from the above-referenced severance payments the value of any Company property
not returned or returned in a damaged condition as well as any monies paid by
the Company on Employee’s behalf (e.g., payment of any outstanding American
Express bill).

27.   Employee agrees to cooperate with the Company in connection with any
pending or future litigation, proceeding or other matter which has been or may
be brought against or by the Company before any agency, court, or other tribunal
and concerning or relating in any way to any matter falling within Employee’s
knowledge or former area of responsibility. Employee agrees to immediately
notify the Company, through the Office of the General Counsel, in the event he
is contacted by any outside attorney (including paralegals or other affiliated
parties) unless (i) the Company is represented by the attorney, (ii) Employee is
represented by the attorney for the purpose of protecting his personal interests
or (iii) the Company has been advised of and has approved such contact. Employee
agrees to provide reasonable assistance and completely truthful testimony in
such matters including, without limitation, facilitating and assisting in the
preparation of any underlying defense, responding to discovery requests,
preparing for and attending deposition(s) as well as appearing in court to
provide truthful testimony. The Company agrees to reimburse Employee for all
reasonable out of pocket

 

8



--------------------------------------------------------------------------------



 



expenses incurred at the request of the Company associated with such assistance
and testimony.

28.   Employee agrees not to make any written or oral statement that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of (a) the Company, (b) its employees, officers,
directors or trustees or (c) the services and/or products provided by the
Company and its subsidiaries or affiliate entities. The Parties acknowledge that
nothing contained herein shall be construed to prevent or prohibit the Company
or the Employee from providing truthful information in response to any court
order, discovery request, subpoena or other lawful request.

29.   EMPLOYEE SPECIFICALLY AGREES AND UNDERSTANDS THAT THE EXISTENCE AND TERMS
OF THIS AGREEMENT ARE STRICTLY CONFIDENTIAL AND THAT SUCH CONFIDENTIALITY IS A
MATERIAL TERM OF THIS AGREEMENT. Accordingly, except as required by law or
unless authorized to do so by the Company in writing, Employee agrees that he
shall not communicate, display or otherwise reveal any of the contents of this
Agreement to anyone other than his spouse, legal counsel or financial advisor
provided, however, that they are first advised of the confidential nature of
this Agreement and Employee obtains their agreement to be bound by the same. The
Company agrees that Employee may respond to legitimate inquiries regarding the
termination of his employment by stating that the Parties have terminated their
relationship on an amicable basis and that the Parties have entered into a
Confidential Separation and Release Agreement that prohibits him from further
discussing the specifics of his separation. Nothing contained herein shall be
construed to prevent Employee from discussing or otherwise advising subsequent
employers of the existence of any obligations as set forth in his Employment
Agreement. Further, nothing contained herein shall be construed to limit or
otherwise restrict the Company’s ability to disclose the terms and conditions of
this Agreement as may be required by business necessity.

30.   In the event that Employee breaches or threatens to breach any provision
of this Agreement, he agrees that the Company shall be entitled to seek any and
all equitable and legal relief provided by law, specifically including immediate
and permanent injunctive relief. Employee hereby waives any claim that the
Company has an adequate remedy at law. In addition, and to the extent not
prohibited by law, Employee agrees that the Company shall be entitled to
discontinue providing any additional Severance Benefits upon such breach or
threatened breach as well as an award of all costs and attorneys’ fees incurred
by the Company in any successful effort to enforce the terms of this Agreement.
Employee agrees that the foregoing relief shall not be construed to limit or
otherwise restrict the Company’s ability to pursue any other remedy provided by
law, including the recovery of any actual, compensatory or punitive damages.
Moreover, if Employee pursues any claims against the Company subject to the
foregoing General Release, or breaches the above confidentiality provision,
Employee agrees to immediately reimburse the Company for the value of all
benefits received under this Agreement to the fullest extent permitted by law.

31.   Similarly, in the event that the Company breaches or threatens to breach
any provision of this Agreement, Employee shall be entitled to seek any and all
equitable or other available relief provided by law, specifically including
immediate and permanent injunctive relief. In the

 

9



--------------------------------------------------------------------------------



 



event Employee is required to file suit to enforce the terms of this Agreement,
the Company agrees that Employee shall be entitled to an award of all costs and
attorneys’ fees incurred by him in any wholly successful effort (i.e. entry of a
judgment in his favor) to enforce the terms of this Agreement. In the event
Employee is wholly unsuccessful, the Company shall be entitled to an award of
its costs and attorneys’ fees.

32.   Both Parties acknowledge that this Agreement is entered into solely for
the purpose of terminating Employee’s employment relationship with the Company
on an amicable basis and shall not be construed as an admission of liability or
wrongdoing by the Company or Employee, both Parties having expressly denied any
such liability or wrongdoing.

33.   Each of the promises and obligations shall be binding upon and shall inure
to the benefit of the heirs, executors, administrators, assigns and successors
in interest of each of the Parties.

34.   The Parties agree that each and every paragraph, sentence, clause, term
and provision of this Agreement is severable and that, if any portion of this
Agreement should be deemed not enforceable for any reason, such portion shall be
stricken and the remaining portion or portions thereof should continue to be
enforced to the fullest extent permitted by applicable law.

35.   This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Indiana without regard to any applicable state’s choice of
law provisions.

36.   [USE THIS LANGUAGE IF OWBPA LANGUAGE (FOR EMPLOYEES AGE 40 OR OVER) IS NOT
INCLUDED] Employee acknowledges that he has been offered a period of twenty-one
(21) days within which to consider and review this Agreement; that he has
carefully read and fully understands all of the provisions of this Agreement;
and that he has entered into this Agreement knowingly and voluntarily.

37.   Employee represents and acknowledges that in signing this Agreement he
does not rely, and has not relied, upon any representation or statement made by
the Company or by any of the Company’s employees, officers, agents,
stockholders, directors or attorneys with regard to the subject matter, basis or
effect of this Agreement other than those specifically contained herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------



 



38.   This Agreement represents the entire agreement between the Parties
concerning the subject matter hereof, shall supersede any and all prior
agreements which may otherwise exist between them concerning the subject matter
hereof (specifically excluding, however, the post-termination obligations
contained in an Employee’s Employment Agreement, or any obligation contained in
any other legally-binding document), and shall not be altered, amended, modified
or otherwise changed except by a writing executed by both Parties.

PLEASE READ CAREFULLY. THIS SEPARATION AND RELEASE
AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.
IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.

                      EMPLOYEE       [Company Legal Name]    
 
                   
Signed:
          By:        
 
 
 
         
 
   
Printed:
          Title:        
 
 
 
         
 
   
Dated:
          Dated:        
 
 
 
         
 
   

 

11



--------------------------------------------------------------------------------



 



Exhibit B
ILLUSTRATIVE COMPETITOR LIST
The following is an illustrative, non-exhaustive list of Competitors with whom
Employee may not, during Employee’s relevant non-compete period, directly or
indirectly engage in any of the competitive activities proscribed by the terms
of Employee’s Employment Agreement.

  •   Amico Corporation

  •   APEX Medical Corp.

  •   Aramark Corporation

  •   Barton Medical Corporation

  •   CareMed Supply, Inc.

  •   Corona Medical SAS

  •   Dukane Communication Systems, a division of Edwards Systems Technology,
Inc.

  •   Fitzsimmons Home Medical Equipment, Inc.

  •   Gaymar Holding Company, LLC (Gaymar Industries, Inc.)

  •   Handicare AS (Romedic, Inc.)

  •   Human Care HC AB

  •   Intego Systems, Inc. (formerly known as Wescom Products, Inc.)

  •   Joerns Healthcare, Inc.

  •   Kinetic Concepts, Inc. (KCI)

  •   Linet (Linet France, Linet Far East)

  •   Medical Specialties Distributors, LLC

  •   Merivaara Corporation

  •   Modular Service Company

  •   Nemschoff Chairs, Inc.

  •   Paramount Bed Company, Ltd.

  •   Anodyne Medical Device, Inc.

  •   Apria Healthcare Inc.

  •   Ascom (Ascom US, Inc.)

  •   B.G. Industries, Inc.

  •   Comfortex, Inc.

  •   Custom Medical Solutions

  •   Encompass Group, LLC

  •   Freedom Medical, Inc.

  •   GF Health Products, Inc. (Graham Field)

  •   Getinge Group (Arjo; Getinge; Maquet; Pegasus; Huntleigh Technology Plc
(Huntleigh Healthcare, LLC))

  •   Horcher GmbH

  •   Industrie Guido Malvestio S.P.A.

  •   Invacare Corporation

  •   Joh. Stiegelmeyer & Co., GmbH (Stiegelmeyer)

  •   Linak Group

  •   MedaSTAT, LLC

  •   Medline Industries, Inc.

  •   MIZUOSI

  •   Molift

  •   Nurture by Steelcase, Inc.

  •   Pardo





 





--------------------------------------------------------------------------------



 



  •   Pegasus Airwave, Inc.

  •   Prism Medical Ltd (Waverly Glen)

  •   Rauland-Borg Corporation

  •   Sentech Medical Systems, Inc.

  •   SIZEwise Rentals, LLC

  •   Statcom (Jackson Healthcare Solutions)

  •   Sunrise Medical (Ted Hoyer and Company)

  •   Tempur-Pedic Medical, Inc.

  •   V. Guldmann A/S

  •   West-Com Nurse Call Systems, Inc.

  •   Premise Corporation

  •   Radianse, Inc.

  •   Recovercare, LLC (Stenbar, T.H.E. Medical)

  •   SimplexGrinnell, LP

  •   Span America Medical Systems, Inc.

  •   Stryker Corporation

  •   Tele-Tracking Technologies, Inc.

  •   Universal Hospital Services, Inc.

  •   Voelker AG



While the above list is intended to identify the Company’s primary competitors,
it should not be construed as all encompassing so as to exclude other potential
competitors falling within the Non-Compete definitions of “Competitor.” The
Company reserves the right to amend this list at any time in its sole discretion
to identify other or additional Competitors based on changes in the products and
services offered, changes in its business or industry as well as changes in the
duties and responsibilities of the individual employee. An updated list will be
provided to Employee upon reasonable request. Employees are encouraged to
consult with the Company prior to accepting any position with any potential
competitor.
(Revised list April 2010)

 

2